 

  

. illifijffil_i"»’_`ii"ji“‘ri'i`_"

F
i
t
§
il“`{`irli\ilf,i\iij "iijr §
r. 7 i
l
!‘
i
l

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

§
§.i:'
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ X i§;

     

RosANNA MAYo-coLEMAN,
waian

-againsl-

14 Civ. 0079 (PAC)

AMERICAN SUGARS HOLDING, INC. and
ROBERT JANDOVITZ,
OPINION & ORDER
Defendant.

HONORABLE PAUL A. CROTTY, United States District Judge:

Plaintiff Rosanna Mayo~Ccleman prevailed at trial against her former employer American
Sugar Holdings, lnc. (“American Sugar” or “Defendant”) on claims that she Was subjected to
sexual harassment and a hostile Work environment in violation of Title VII of the Civil Rights Act
of 1964, 42 U.S.C. § 2000e et seq. (“Title Vll”) and New York State Human Rights Law, New
York Executive LaW § 290 et seq. (“NYSHRL”). She now seeks $378,63() in attorney’s fees and

§ For the reasons set forth belew,

324,940.34 in costs arising from this successful litigation
Plaintift’s motion is GRANTED as modified
BACKGROUND

On January 6, 2014, Plaintiff Rosanna Mayo~Colernan, pro se, commenced this action

alleging that her employer, American Sugar, and its Human Resources Manager, Robert Jandcvitz,

 

l Plaintil`f originally sought $394,805.00 in fees and $25,685.38 in costs. (Pi’s Mern., Df<t. 201, at 10). In response to
specific objections raised in Defendant’s opposition, Piaintiff reduced her initial fee requests, but added additiona£
billing hours for Work Spent on her Rep]y. (Pl’s Repfy, Dkt. 210, at }i). The award evaluated in this Order refers to
the adjusted amount requested in Plaintiff`s Reply.

discriminated against her on the basis of her sex. Subsequentiy she retained counsel, Megan
Goddard of the firm Nessenhoff & Miltenberg, and filed an Arnended Complaint. The Amended
Complaint expanded her claims to allege: (l) hostile Work environment and “an atmosphere of
adverse employment actions” based on Plaintift"s “gender, sex, race, and age”', (2) discrimination
based on gender, sex, race, and age, in violation of NYSHRL and New Yorl< City Human Rights
LaW (“NYCHRL”); and (3) retaliation and discrimination based on gender, sex, race, and age, “in
violation of Federal Law,” NYSHRL, and NYCHRL. (Dl<t. 30).

The Court dismissed Piaintiff’ s clams of race and age discrimination on July 17, 2015 as
procedurally barred for her failure to first raise them With the Equal Employment Opportunity
Commission. (Order Adopting R&R, Dl<t. 67). After a period of discovery on Plaintifi" s remaining
claims, American Sugar and Jandcvitz moved for summary judgment On September 18, 2017,
the Court granted summary judgment in favor of Jandovitz on all claims and in favor of Arnerican
Sugar on Plaintift” s NYCHRL claim and her discrimination and retaliation claims under Title Vll
and NYSHRL. Mayo~Coleman v. Am. Sugars Holding, Inc., No. 14CV0079PACKNF, 2017 WL
41573 79, at *6 (S.D.N.Y. Sept. 18, 2017). The Court denied American Sugar’s summary
judgment motion as to Plaintift’ s Title Vll and NYSHRL hostile Worl< environment claims, id. at
*10, and the case proceeded to trial on those remaining claims

Attomey Nathaniel Charny joined Plaintiff’s legal team around October of 2017 to assist
With her case in connection With the upcoming trial. ln addition to Goddard and Charny, a third
attorney named Gabrielle Vinci, an associate from Goddard’s iirm, also assisted throughout the
litigation and at trial. (Goddard Aff., Dl<t.199, 1111-2). Trial in this case commenced on February
26, 2018 and lasted four days. On March 2, 2018, the jury returned a verdict in favor of Plaintii;"f

on her claims that she Was subjected to sexual harassment and a hostile Worl< environment in

violation of Title Vll and NeW York State Human Rights Law, awarding her $13.4 million dollars
in compensatory and punitive damages (Dl<t. 168). Following post~trial briefing, Plaintiff
accepted a remittitur of $800,000. (Dl<t. 196).

DISCUSSION

Under Title Vll, “the court, in its discretion, may allow the prevailing party. .. a reasonable
attorney’s fee (including expert fee) as part of the costs.” 42 U.S.C. § 2000e~5(l{). NYSHRL
contains a similar provision stating, “With respect to a claim of employment or credit
discrimination Where sex is a basis of such discrimination . . . the court may in its discretion award
reasonable attorney’s fees attributable to such claim to any prevailing party.” NY Exec § 297 (10).
The prevailing party may also seek compensation for time spent on post-trial Work and litigating
applications for attorney’s fees and costs. Hi'nes v. Cz'ty OfAlbany, 862 F.3d 215, 223 (2d Cir.
2017).

The burden rests on the party seeking attorney’s fees to submit sufficient evidence to
support the hours Worl<ed and the rates claimed Olsen v. Cly. ofNassau, No. CV 05-3623 (ETB),
2010 WL 376642, at *2 (E.D.N.Y. Ian. 26, 20l0). Still, “the determination of fees should not
result in a second major litigation,” Fox v. Vice, 563 U.S. 826, 838 (2011), and in evaluating an
application, “trial courts need not, and indeed should not, become green-eyeshade accountants.”
Id.; see also Restz`vo v. Hessemann, 846 F.3d 547, 589 (2d Cir. 2017). lnstead, trial courts should
“take into account their overall sense of a suit,” ia’., With a particular focus on “the degree of success
obtained,” Pafterson v. Balsamico, 440 F.3d 104, 123 (2d. Cir. 2006), by the prevailing party.

American Sugar does not dispute that Mayo-Coleman is entitled to attorney’s fees and
costs in this action, but contends that her request is “grossly excessivc,” (Def. Opp. l\/lern., Dkt.

206, at l), and should be modified to no more than $l60,000 in attorney’s fees and 815,000 in

costs. According to American Sugar, this reduction in award is justified because: (1) the hourly
rates sought for attorneys and a paralegal are not reasonable; (2) the numbers of hours billed is
excessive; and (3) some of Plaintiff’s costs are excessive or unsubstantiated
I. Reasonable Fees

A. Legal Standard

Attorney’s fees are determined by determining the “presumptively reasonable fee,” often
referred to as the “lodestar” amount, calculated by multiplying the number of hours the prevailing
party’s counsel worked “by the reasonable hourly rate charged for similar work by attorneys of
like skill in the jurisdiction.” Mcirchuk v. Farnqz` & Faruqi LLP, 104 F. Supp. 3d 363, 366
(S.D.N.Y. 2015). In calculating whether a given rate is reasonable, courts look to “the market
rates prevailing in the community for similar services by lawyers of reasonably comparable skill,
experience and reputation.” Gierlinger v. Gleason, 160 F.3d 858, 882 (2d Cir. 1998). Beyond
market rates, “[t]he district court must also bear in mind . . . case-specific variables.” Smczrt v. Cily
ofNew York, No. 15~CV-1405 (RRM)(PK), 20l7 WL 933080, at *2 (E.D.N.Y. Feb. 17, 2017)
(internal citation and quotation omitted).

B. Nathaniel Charny

Plaintiff requests $500 per hour for her trial counsel, Nathaniel Charny. Charny has over
twenty~three years of litigation experience in the area of labor and employment and has obtained
significant settlements and affirmative relief on behalf of plaintiffs against several major
employers, including a large national liquor distributor, a local supermarket branch of a national
chain, and a Hudson Valley farm. (Charny Decl., Dkt. 200, 113). Notwithstanding this experience
and success, American Sugar asks the Court to modify Charny’s billing rate to $350 an hour on

the grounds that other courts in this district have found hourly rates between $350~450 an hour

reasonable for experienced civil rights attorneys. Salama v. Cin ofNew York, No. l3~CV-9006
PKC, 2015 WL 4111873, at *2 (S.D.N.Y. July 8, 20l5). Recent courts, however, have found
billing rates of 3500 or more reasonable for experienced partners, see e.g., Powell v. Mef'ro One
Loss Preventz'on Servs. Grp. (Gua.rd Dz'v. NY), Inc., No. 12CV4221 (LAP) (DF), 2015 WL
9287l21, at *3 (S.D.N.Y. Feb. 5, 2015), R&R adopted No. 12CV4221LAPDF, 2015 WL 9255338
(S.D.N.Y. Dec. 17, 2015), and a similar outcome is appropriate here. The Court presided over this
trial and believes Charny’s performance, clearly a result of his years of experience and trial
expertise, played a critical role in Plaintiff’ s success. An hourly rate of $500 is a reasonable rate
for his work and will not be modified

C. Megan Goddard

Plaintiff seeks a rate of $450 an hour for attorney Megan Goddard. Arnerican Sugar
acknowledges that “Goddard’s proposed rate is at the upper limit of what is permitted in some
circumstances,” (Def. Opp. l\/lem. at 7), but contends that such an award is not appropriate here
because, by hiring Charny as trial counsel, Goddard “abdicated her role as lead counsel attorney
at trial, essentially acknowledging that her role in this case was limited to pretrial discovery and
motion practice.” Id. As such, American Sugar asks the Court to modify Goddard’s hourly rate to
$350 an hour.

Goddard’s fee of 3450 an hour is reasonable and will not be altered Goddard is an
experienced employment discrimination lawyer with over fifteen years of experience in the
industry and she served as lead counsel and the supervising partner on Plaintiff’ s case throughout
the litigation (Goddard Aff. 1111 8-15). The hiring of Charny as additional trial counsel does not
diminish Goddard’s role in Plaintiff’ s case or in her ultimate success. As American Sugar belabors

in its own motion, this was not a simple litigation-Plaintiff’s case endured for approximately four

years and involved several phases of discovery and motion practice, all of which Goddard oversaw.
(Goddard Aff. 1111 2-3). Goddard’s experience and supervisory role makes $450 a reasonable rate
for her services

D. Gabrielle Vinci

American Sugar objects to Plaintiff’s proposed hourly rate of $3 50 for Gabrielle Vinci as
“plainly excessive,” (Def. Opp. Mem at ll), given that Vinci was only admitted to the New York
State Bar in 2015 and joined the firm Nesenoff & l\/liltenberg LLP in March of 2016. Relying on
a case in this district in which the court found hourly rates between $175 to $250 reasonable for
associates with one to four years of experience, Ng v. King Hem'y Reuliy, Inc., No.
16C1V0013PAEJCF, 2016 WL 6084074, at *4 (S.D.N.Y. Oct. 7, 2016), and another which held
an hourly rate of $350 excessive for associates, Spalluto v. Trum:p Im"l Hotel & Tower, No.
04C1V.7497(RJS(HBP), 2008 WL 4525372, at *14 (S.D.N.Y. Oct. 2, 2008), American Sugar asks
the Court to modify Vinci’s hourly rate to $.200.

An hourly billing rate of 83 50 for Vinci is excessive Although Plaintiffs cite to one case,
Mugavero v. Arms Acres, Inc., No. 03 ClV.05724 PGG, 2010 WL 451045, at *5 (S.D.N.Y. Feb.
9, 2010), where a court found $200 to $350 an hour to be a reasonable rate of pay for associate
worl<, the title of “associate” alone cannot be dispositive here. Depending on the law firm,
“associate” can refer to a lawyer just out of law school to a lawyer with ten or more years of
experience See, e.g., Spczlluto, 2008 WL 4525372, at *14 (awarding an associate with eighteen
years of experience $275 an hour). lnstead, the proper inquiry should focus on Vinci’s experience
and credentials, not her title. Vinci was admitted to practice law in 2015 and began working at
Nesenoff & Miltenberg LLP in March 2016, the same month she began billing hours to Plaintiff’s

case. (See Goddard Aff., 1111 16~19). Although by the time Plaintift"s case went to trial, Vinci had

approximately three years of experience as an admitted iawyer, at the onset of this case she was in
her first or second year of practice Given these credentials, awarding Vinci an hourly rate in the
upward range of typical associate rates is not reasonable and warrants a modest reduction Vinci’s
hourly billing rate is reduced to $250 an hour.

E. Paralegal Work

Plaintiff seeks an hourly rate of$125 for the work of its paralegal, which Defendant objects
to as excessive and because Plaintiff has failed to provide any information about the given
paralegal’s education or experiencel American Sugar asks the Court to either deny compensation
altogether as a punishment for Plaintiff’s failure to provide the paralegal’s credentials, or, in the
alternate, to reduce the paralegal rate to $75 an hour.

Courts in this district typically find a billing rate of $ l25 an hour for paralegals reasonable
Tatum v. Cfty ofNew York, No. 06-CV~4290 PGG GWG, 2010 WL 334975, at *5 (S.D.N.Y. Jan.
28, 20l0). Nonetheless, paralegal rates, like other rates, are dictated by a given paralegal’s
experience and credentials, which the Court cannot evaluate here because Plaintiff fails to provide
it. Plaintiff is still entitled to an award for the work performed by paralegals, but her failure to
provide this information does warrant a reduction in rate. See Waiker v. Cify ofNew York, No. ll~
CV-314 CBA, 2015 WL 4568305, at *7 (E.D.N.Y. July 28, 2015); Spalluto v. Trump Im"l Hotel
& Tower, No. 04C1V.7497(RJS(HBP), 2008 WL 4525372, at *14 (S.D.N.Y. Oct. 2, 2008).2 As

such, the paralegal billing rate is reduced to $75 an hour.

 

2 Plaintiffpoints to Lewr's v. Am. Sngar Ref, Inc,, No. 14~CV-02302 (CRK), 2019 WL l 16420 (S.D.N.Y. Jan. 2, 2019),
a case decided in this district after the motion at issue here was fully briefed, for further support that a rate of 5125 for
paralegals is reasonable Lew."s is distinguishable on this issue because there, unlike here, the plaintiff remedied her
initial omission through an “affirrnation on reply [which provided] the necessary corroborating information regarding
the level of expertise of the two paralegals assigned.” Id. at *4.

7

II. Hours Billed
American Sugar further opposes Plaintiff` s motion on the grounds that the number of hours
billed is excessive and unreasonable Specifically, Defendant asks this Court to: (1) reduce
Charny’s fees 50% because he was “unnecessarily retained . . . on the eve of trial, to perform
services that could have and should been performed 1by Goddardj,” (Def. Opp. l\/lem. at 9); (2)
reduce the fee award by an additional 15% because Plaintiff’ s billing entries contain “duplicative,
inefficient and unnecessary” work, as well as “improperly vague billing entries and block billing”
(ia’.); and (3) reduce the fee award by an another 30% for work performed on claims later
dismissed3
A. Legai Standard
An application for attorney’ s fees must be “accompanied by contemporaneous time records
indicating, for each attorney, the date, the hours expended, and the nature of the work done.” New
York Smte Ass'n for Retarded Children, Ir)c. v. Carey, 711 F.2d 1136, 1154 (2d Cir. 1983)', see
also Scott v. City ofNew York, 626 F.3d 130, 133 (2d Cir. 2010). Courts evaluate contemporaneous
records for reasonableness, Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933, 1939, 76 L.
Ed. 2d 40 (1983), considering its own familiarity with the demands of the case as well as the
evidentiary submissions of the parties, Clarke v. Frank, 960 F.2d 1146, 1153 (2d Cir. 1992).
B. Charny’s Hours
'l`he decision to bring on Charny, an experienced trial lawyer, to assist in Plaintiff’s
representation at trial was strategic and reasonable Williamsburg Fair Hous. Comm. v. Ross-

Roa'riey Hous. Corp., 599 F. Supp. 509, 518 (S.D.N.Y. 1984) (“l\/lultiple attorneys may be essential

 

3 Defendant also asks f`or a 25% reduction in the fee award to reflect its objections to the hourly billing rates of
Plaintiff`s lawyers and paralegals Since Plaintiff`s fee award will necessarily be reduced by the Couit’s ruling on
Defendant’s objections to these hourly rates discussed Part I, supr'a, the Court does not factor in an additional reduction
premised on that same objection here.

for planning strategy, eliciting testimony or evaluating facts or law.”). Charny’s billing records
make clear that beyond a few hours dedicated to familiarizing himself with the pleadings and maj or
developments in Plaintiff’s case, Charny’s limited his work to prospective matters needed to
prepare for and advance Plaintiff’s case through trial. See generally (Charny Decl. Ex. 1, Dkt.
200); see also (Def. Opp. Mem. at 15) (“The records indicated that 1Charnyj performed numerous
tasks . . . such as conducting research and drafting witness lists, the Joint Pretrial Order, jury
instructions and voir dire.”)).

American Sugar relies on Zimmerman v. Porlfolio Recovery Assocs., LLC, No. 09 ClV.
4602 PGG, 2013 WL 6508813, at *10 (S.D.N.Y. Dec. 12, 2013) and Simmomls v. New York Cin
Dep'l ofCorr., No. 06 ClV. 5298 (NRB), 2008 WL 4303474, at *7 (S.D.N.Y. Sept. 16, 2008) to
support its position that “1cjourts routinely reject requests for attorney’s fees that are inflated by
the.addition of another attorney,” (Def. Opp. at l6), but those cases are clearly distinguishable ln
Zimmerman, six attorneys billed hours to a straightforward matter ultimately resolved on summary
judgment, 2013 WL 6508813 at *10, and in Simm.oncls, the plaintiff was represented by two
different counsel teams from the onset of the litigation, which the court found led to duplication
of efforts and an unclear delegation of responsibility, 2008 WL 4303474, at *7. ln the instant case,
by contrast, two attorneys, one in a supervisory role and one in supporting role, handled the
majority of Plaintiff’s four~year litigation with Charny added to help in anticipation of trial.4 This
decision was reasonable and does not justify a reduction in Plaintiff’s fee award

C. Improper Billing Entries
While courts evaluating billing records generally do not scrutinize individual entries in

isolation, an “entry cannot be so vague as to bar the court from being able to decipher its meaning

 

‘i The Court notes that even as Plaintiff bore the burden of proof at trial, Amerlcan Sugar had three fairly senior and
experienced lawyers present each day of the trial. (See Pl’s Reply, Dl<t. 210, at 7).

9

in the context in which it appears.” Lewfs v. Am. Sugar Ref, Inc. , No. 14-CV-02302 (CRK), 2019
WL 116420, at *6 (S.D.N.Y. Jan. 2, 2019). Where vague or duplicative and unnecessary billing
entries are found, courts typically apply an across the board reduction to the hours billed LV v.
New fork City Dep't of Educ., 700 F. Supp. 2d 510, 526 (S.D.N.Y. 2010). The practice of
aggregating multiple tasks into a single billing entry, known as block billing, is not per se
prohibited but where such entries make it hard to discern the reasonableness of time allotted to a
given task, courts do consider its prevalence in deciding whether reduction is appropriate Id.

American Sugar submits a list of highlighted billing entries, originally submitted by
Plaintiff, that it believes are impermissibly vague, (Goldstein Decl., Dkt. 207, Ex. A), contain
block-billing (Goldstein Decl., Ex. B), or are duplicative or excessive (Goldstein Decl., Exs. C &
D). After careful consideration, the Court finds Plaintiff’s submissions largely adequate The
majority of the “vague” entries identified by American Sugar are either not vague (i.e. “Work on
proposed Voir Dire” or "‘Prepare Gaffney Direct”) or to the extent they are vague, are made clear
when reviewed in context of previous or subsequent entries Nonetheless, Defendants do identify
some entries that combine so many tasks into one entry that it is hard to discern the reasonableness
of time allotted to each task. See e.g., (Goddard Aff., Ex. l. at 14 (2/14/18 paralegal entry)); (Id.
at 16 (2/28/ 18 Goddard entry)). Given the vagueness of these entries, the Court finds a modest
across~the-board reduction of 5% is appropriate

D. Dismissed Claims

American Sugar seeks further reduction for “the substantial amount of time spent by
Plaintiff`s counsel on her unsuccessful claims,” (Def. Mem. at 15). Courts do sometimes alter a
fee award “to account for limited success.” Castillo v. Time Wamer Col)le ofNew York Cify, No.

09 CIV. 7644 PAC, 2013 WL 1759558, at *4 (S.D.N.Y. Apr. 24, 2013). Nonetheless, a plaintiff

10

need not prevail on every claim set forth in her complaint to obtain a fully compensatory fee
Dogue v. Clty ofBarlington, 935 F.2d 1343, 1358~"59 (2d Cir. 1991), rev'cl in parl, 505 U.S. 557,
112 S. Ct. 2638, 120 L. Ed. 2d 449 (1992). As the Second Circuit has explained:

Although the most critical factor is the degree of success obtained, where a case

presents a common core of facts and related legal theories, district courts should

focus on the significance of the overall relief obtained by the plaintiff in relation to

the hours reasonably expended on the litigation When the issues are intertwined

factually, a fully compensatory fee award is justified even where a plaintiff does
not prevail on all his claims or obtain all relief requested in his complaint

lol.

The dismissed claims in this action center on a common core of facts and related legal
theories and, considering Plaintiff’ s success at trial, do not warrant reduction of her fee award
Plaintiff prevailed at trial on her claim that American Sugar created a hostile work environment
on the basis of her sex in violation of New York state and federal law. Although her retaliation
and disparate treatment claims were dismissed prior to trial, these claims necessarily incorporated
much of the same the evidence and facts as the claim on which she ultimately prevailed5 Galozo
v. Pieksza, No. 3:01-CV-01589(TPS), 2006 WL 141652, at *5 (D. Conn. Jan. 19, 2006). At trial,
Plaintiff had to prove a pervasive culture of harassment on the basis of her sex, see Mayo-Coleman
v. Am, Sugars Holcling, lnc., No. 14CV0079PACKNF, 2017 WL 4157379, at *9 (S.D.N.Y. Sept.
18, 2017), a claim which was clearly bolstered by evidence of the conduct she alleged as part of

her dismissed retaliation and discrimination claims6

 

5 Defendant makes much of the attorney time spent investigating Plaintift’s allegations that she was consistently
passed over or denied “Fire Watch” overtime but the record clearly establishes that Plaintift"s Fire Watch overtime
allegations formed part of her hostile work environment claim, see Moyo-Colemon v. Am. Sugors Holo'r‘ng lnc., No.
14CV0079PACKNF, 2017 WL 4157379, at *3 (S.D.N.Y. Sept. 18, 2017), and formed part ofPlaintiff`s evidence at
trial. (See e.g., Trial Transcript, Dkt. 173, at 14) (direct examination of Plaintiff describing Fire Watch overtime

program).

6 Thls Court’s decision in Cosn'llo v. T:'me Wnrner Cable of New l’ork Cr‘ty, No. 09 CIV. 7644 PAC, 2013 WL
1759558, at *4 (S.D.N.Y. Apr. 24, 2013), relied upon by American Sugar to justify a reduction, is distinguishable
from the present case. in Castr`llo, this Court reduced a fee award where two plaintiffs each brought nine claims of

ll

The Court acknowledges that Plaintiff raised a number of claims throughout this litigation
that Were ultimately found to be meritless or procedurally barred. Still, the challenging nature of
uncovering and collecting evidence in employment discrimination cases, combined with Plaintiff’ s
decision to begin this case pro se, likely played a major role in the duration and complexity of this
litigation, both of which were beyond the control of Plaintiff’ s counsel. In light of Piaintiff’s
unequivocal success at trial, these factors do not justify a modification See Galazo, 2006 WL
l4l652, at *5.

III. Litigation Costs

A. Legal Standard

Attorney’s fees awards include reasonable out»of-pocket expenses incurred by attorneys
and ordinarily charged to their ciients. LeBIanc-Stemberg v. Flelcher, l43 F.3d 748, 763 (Zd Cir.
1998). Plaintiff bears the burden of demonstrating that the costs requested are reasonablel
Gonzalez v. Bmtton, 147 F. Supp. 2d 180, 211 (S.D.N.Y 2001).

B. Analysis

American Sugar contends that Plaintifl”s application fails to meet its burden for the
following expenses: (l) $689.00 for “Court Room Connect,” a service Plaintiffs contend was
unnecessary', (2) Westlaw research fees which are not supplemented by an invoice from Westlaw',

and (3) fees associated with the Report and appearance of Plaintiff s expert Robert Goldstein

 

harassment, discrimination and retaliation against their employer and only one plaintiff prevailed at trial on a single
claim, receiving a de minimis award in damagesl Id. Considering the limited success of the prevailing plaintiff, this
Court found it appropriate to reduce the overall fee award to account for time spent on the losing co-piaintift`s
claims, as well as the prevailing plaintiffs failed ciaims, which constituted a clear majority ofthe total claims
submitted to the jury Id. The Plaintiff her,e by contrast, was the sole plaintiff, she prevailed on all claims submitted
to the juiy, and she received a significant damage awar.d

12

because Plaintiff failed to provide an engagement letter or invoice for the services.7

Plaintiff remedies Defendant’s objection to the Westlaw charges by providing Westlaw
invoices in her reply, 8 and American Sugar’s remaining objections are meritless There i_s no
dispute that Robert Goldstein testified and that a report was produced in connection with his
testimony. Plaintiff further certifies that no retainer agreement was ever signed in connection with
Goldstein’s services and that all paperwork available has been produced to the Court. (Charny
Reply Decl., Dkt 211, 17). Defendant does not argue that the fee itself is unreasonable and fails
to provide any support for the proposition that a retainer agreement must be present before an
expert fee can be reimbursed Defendant’s objection to Robert Goldstein’s fee is rejectedl

As for Court Room Connect, counsel for Plaintiff relied on this technology to access
internet in the courtroom and perform necessary research throughout the trial. The cost may be
high, but absent proof that the same service can be obtained for less, the Court finds this cost
justified and reasonable

CONCLUSION

Plaintiff s motion for attorney’s fees in connection with her success at trial is GRANTED
with the following modifications: (l) Attorney Gabrielle Vinci’s hourly rate is reduced from $350
to $250 an hour', (2) the paralegal hourly rate is reduced from $125 to 375 an hour; and (3) a 5%
reduction in total hours billed is applied to account for Plaintiff s vague entries. As such, Plaintiff’s
award is reduced from $378,630 to $334,742. Plaintiff’ s application for costs is GRANTED

without modification

 

7 Defendant also objected to a process server fee for a witness who was never called at trial, but Plaintiffs’ withdrew
that expense and this withdrawal is reflected in the adjusted final disbursement amount requestedl

3 While courts do not consider arguments made for the first time in a reply briei", “reply papers may properly address
new material issues raised in the opposition papers so as to avoid giving unfair advantage to the answering paity.”
Bravr`a' Capi'la! Partners, lnc. v. Fr'ke, 296 F.R.D. l36, 144 (S.D.N.Y. 2013) (quoting Ba)nvcryRa/.“ Co. v. Oxygena'fed
Mkrg. & TrcrdingA.G., 2l5 F.3d 219, 226 (Zd Cir. 2000)).

13

Accordingly, the Clerk of the Court is directed to close the motion at Dkt. 198 and enter
judgment awarding Plaintiff $334,742 in fees and $24,940.34 in costs in connection with her

success in this action

Dated: New York, New York SO ORDERED

Mai~eh ._/:, 2019 -
/MM;,

PAUL A. CROTTY
United States District Judge

14

